             Case 2:19-cv-00209-TC Document 6 Filed 04/01/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 KEITH F. BELL,

               Plaintiff,                            ORDER TO PROPOSE SCHEDULE

        vs.
                                                     Case No. 2:19 CV 209 TC
 GRANITE SCHOOL DISTRICT,
                                                     District Judge Tena Campbell
               Defendant.



      To secure the just, speedy, and inexpensive determination of every action and proceeding

and fulfill the purposes of Rules 16 and 26 of the Federal Rules of Civil Procedure,

IT IS HEREBY ORDERED:

       1.      Plaintiff must propose a schedule to defendant in the form of a draft Attorney

Planning Meeting Report within the earlier of fourteen (14) days after any defendant has

appeared or twenty-eight (28) days after any defendant has been served with the complaint.

       2.      Within the earlier of twenty-eight (28) days after any defendant has appeared or

within forty-two (42) days after any defendant has been served with the complaint (or such

other time as the Court may order), the parties shall meet and confer and do one of the

following:

                 a.    File a jointly signed Attorney Planning Meeting Report and also email

                       a stipulated Proposed Scheduling Order in word processing format to

                       the presiding judge in the case, or if an Order Referring Case has been

                       entered, to the referred magistrate judge, or



                                                                                             Page 1
            Case 2:19-cv-00209-TC Document 6 Filed 04/01/19 Page 2 of 3



                b.     If the parties cannot agree on a Proposed Scheduling Order, plaintiff

                       must file a jointly signed Attorney Planning Meeting Report detailing

                       the nature of the parties’ disputes and must also file a stipulated Motion

                       for Initial Scheduling Conference; or

                c.     If the parties fail to agree on an Attorney Planning Meeting Report or

                       on a stipulated Motion for Initial Scheduling Conference, plaintiff must

                       file a Motion for Initial Scheduling Conference, which must include a

                       statement of plaintiff’s position as to the schedule. Any response to

                       such a motion must be filed within seven days.

       3.      In the absence of filing a stipulated Proposed Scheduling Order, the parties

must be prepared to address the following questions, in addition to those raised by the

Attorney Planning Meeting Report:

               a.      What 2-3 core factual or legal issues are most likely to be determinative of

                       this dispute?

               b.      Who are the 1- 3 most important witnesses each side needs to depose? Is

                       there any reason these witnesses cannot be deposed promptly?

               c.      What information would be most helpful in evaluating the likelihood of

                       settlement? Is there any reason it cannot be obtained promptly?

               d.      In 5 minutes or less, describe the crucial facts, primary claims, and primary

                       defenses?

               e.      Are all claims for relief necessary or are they overlapping? Can any claim

                       for relief be eliminated to reduce discovery and expense?




                                                                                               Page 2
            Case 2:19-cv-00209-TC Document 6 Filed 04/01/19 Page 3 of 3



               f.     Are all pleaded defenses truly applicable to this case? Can any be

                      eliminated?

               g.     What could be done at the outset to narrow and target the discovery in the

                      case?

               h.     What agreements have the parties reached regarding limitations on

                      discovery, including discovery of ESI?

               i.     Is there a need to schedule follow-up status conferences?

       4.      Each party shall make initial disclosures within 42 days after the first answer

is filed. This deadline is not dependent on the filing of an Attorney Planning Meeting Report,

the entry of a Scheduling Order, or the completion of an Initial Scheduling Conference.

       5.      The parties are urged to propose a schedule providing for:

               a.     Fact discovery completion no more than six months after the filing of

                      the first answer.

               b.     Expert reports from the party with the burden of proof on that issue 28

                      days after the completion of fact discovery, and responsive reports 28

                      days thereafter.

               c.     Expert discovery completion 28 days after filing of an expert’s report.

               d.     Dispositive motion filing deadline no more than 10 months after the

                      filing of the first answer.

    Signed this 1st day of April, 2019.

                                             BY THE COURT


                                             ___________________________________
                                             TENA CAMPBELL
                                             United States District Judge


                                                                                              Page 3
